Citation Nr: 1749480	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  12-33 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an increased evaluation for avascular necrosis of the right femoral head status post total hip arthroplasty associated with residuals of right tibia fracture (right hip disability), in excess of 30 percent since October 22, 2008.

2.  Entitlement to an increased evaluation for residuals of right tibia fracture (right leg disability), in excess of: 10 percent prior to June 25, 2012; and 20 percent thereafter. 

3.  Entitlement to a total disability rating based upon unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs




ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel


INTRODUCTION

The Veteran had qualifying service from November 1957 to September 1961.   

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In September 2016, the Board remanded the issues herein for further development.  Substantial compliance was not achieved.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).
 
During the pendency of these appeals, the Agency of Original Jurisdiction (AOJ) increased the right leg disability from 10 percent to 20 percent (effective June 25, 2012) and increased the right hip disability from 10 percent to 30 percent (effective October 22, 2008).  See October 2012 Rating Decision; July 2017 Rating Decision.  However, because the maximum disability rating has not yet been granted for either disability, the appeals remain properly before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).  Although the AOJ claimed to have resolved the right hip disability in full with the aforementioned increase, the Veteran never contended that a 30 percent grant would satisfy his claim and a 30 percent grant is only the minimum rating for this impairment.  See 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5054; July 2017 Rating Decision.  As such, the above three issues are still before the Board.

These appeals have been advanced on the Board's docket.  See 38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016).

The appeals are REMANDED to the AOJ.  VA will notify the Veteran if further action is required.
REMAND

While additional delay is regrettable, the Board finds that another remand is required to fairly decide the Veteran's claims.

First, as mentioned above, although the AOJ claimed to have resolved the right hip disability in full with the aforementioned increase, the Veteran never contended that a 30 percent grant would satisfy his claim, and a 30 percent grant is only the minimum rating for this impairment.  See 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5054.  This DC allows for schedular ratings of 30 percent (minimum rating), 50 percent (moderately severe residuals of weakness, pain, or limitation of motion), 70 percent (markedly severe residual weakness, pain, or limitation of motion following implantation of prosthesis), 90 percent (following implantation of prosthesis with painful motion or weakness such as to require the use of crutches), and 100 percent (for one year following the implantation of prosthesis).  Id.  The Veteran must be accorded full right to representation in all stages of an appeal and the Veteran's representative must be given an opportunity to submit argument with respect to an appeal each time the case comes before the Board.  See 38 C.F.R. §§ 20.600, 20.904(a)(1).  As such, the AOJ must obtain a new VA Form 646 (August 2017 Correspondence only solicited VA Form 646 for the right leg disability and TDIU issues and August 2017 VA Form 646 did not address the right hip disability issue).  

Second, the October 2016 hip/thigh and knee/lower leg examinations were inadequate, as there remain unaddressed inconsistencies between the examiner's opinions and the medical record.  See Stegall, 11 Vet. App. at 271; Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

Regarding the October 2016 knee/lower leg examination, the examiner indicated that imaging studies of the knee had been performed, but that no degenerative or traumatic arthritis was documented.  However, VA records indicate "osteoarthritis of the knee."  See White City Problem List dated August 2, 2016.  Further, the examiner indicated that the Veteran used a wheelchair and cane for his hip issues, but not because of his lower leg issues.  However, VA records indicate that the Veteran's unstable gait is due to "his neuropathy, spinal stenosis with claudication, hip replacements[,]  and knee issues" (emphasis added).  See White City VAMC treatment record dated January 23, 2017.  Moreover, the examiner never commented on whether the disability affected the Veteran's ankle, which is relevant to the DC 5262 rating criteria.  However, VA records include right tibia/fibula radiology results indicating possible ankle effects ("[q]uestion slight narrowing of the lateral ankle mortise not appreciated previously but images were not taken as dedicated ankle films and this could be positional").  See White VAMC treatment record dated October 26, 2016 (with radiology results dated October 24, 2016).  As such, further medical opinion is required to ascertain whether the Veteran's right leg disability affects his knee and/or ankle and whether any related use of a cane and/or wheelchair increase the examiner's severity assessment.   

Regarding the October 2016 hip/thigh examination, the examiner indicated that the Veteran's right hip disability was moderately severe, but did not explain why it was not markedly severe or worse.  The examiner indicated that the Veteran's descriptions of pain and flare-ups were medically consistent with the examination; however, the Veteran reported a severity at the level of being only able to walk about 30 feet and sometimes being unable to walk accompanied by sharp pain.  See October 2016 hip/thigh examination report.  The Board requires an adequate medical explanation as to why the Veteran's loss of ambulation and sharp pain does not exceed "moderately severe."  Further, the Board requires an adequate medical opinion as to whether the Veteran's use of a cane (constantly when up and walking) and a wheelchair (occasionally during flare-ups for any distance) is medically equivalent to the use of crutches (as contemplated by a 90 percent rating under DC 5054).  As such, further development is required.

Third, as the TDIU issue has already been found inextricably intertwined with the issues herein, it must be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180 (1991); September 2016 Board remand.  As such, further development is required.




Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket.  See 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any relevant, outstanding VA records dated since February 2017.  

2.  After completing the above, obtain addendum medical opinions to address the severity of the Veteran's right hip and right leg disabilities and, specifically: 

(a)  whether the Veteran's right hip disability results in moderately severe residuals of weakness, pain, or limitation of motion; 

(b) whether the Veteran's right hip disability results in markedly severe residual weakness, pain, or limitation of motion following implantation of prosthesis; 

(c)  whether following the implantation of prosthesis, the Veteran's right hip disability results in painful motion or weakness such as to require the use of crutches (including opinion as to whether the Veteran's use of a cane and crutches is medically equivalent to the use of crutches); 

(d)  whether the Veteran's right leg disability results in malunion with slight knee or ankle disability; 

(e)  whether the Veteran's right leg disability results in malunion with moderate knee or ankle disability;

(f)  whether the Veteran's right leg disability results in malunion with marked knee or ankle disability; and 

(g)  whether the Veteran's right leg disability results in nonunion with loose motion requiring a brace.

The examiner is asked to address all of the evidence discussed above in the Remand body.  See White City Problem List dated August 2, 2016; White City VAMC treatment record dated January 23, 2017; White VAMC treatment record dated October 26, 2016 (with radiology results dated October 24, 2016); Veteran's reports of loss of ambulation and sharp pain in October 2016 hip/thigh examination report.

The Board defers to the examiner's discretion to determine whether another in-person examination is required to render the requested opinions.

See Remand body for further discussion.

3.  Readjudicate all three issues currently on appeal.  If any issues are not granted in full, solicit argument from the Veteran's representative before recertifying to the Board. 

The AOJ is advised that, although it claimed to have resolved the right hip disability in full with the July 2017 Rating Decision increase, the Veteran never contended that a 30 percent grant would satisfy his claim and a 30 percent grant is only the minimum rating for this impairment.  See 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5054.  As the maximum rating has not yet been granted, the right hip disability appeal remains properly before the Board.  See AB, 6 Vet. App. at 35.

See Remand body for further discussion.

The Veteran has the right to submit additional evidence and argument on the remanded matters.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  All remanded claims must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Only a Board decision is appealable to the United States Court of Appeals for Veterans Claims.  See 38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a Board decision on the merits of your appeals.  See 38 C.F.R. § 20.1100(b) (2016).

